Case 4:20-cv-00514-MW-MAF Document 15-3 Filed 03/10/21 Page 1 of 2

AO 399 (01/09) Waiver of the Service of Summons

 

UNITED STATES DISTRICT COURT

for the
Northern District of Florida ~

CAROLYN ANN MILLER
Plaintiff
Vv

EBS SECURITY INC ET AL
Defendant

Civil Action No. 4:20CV514-MW/MAF

WAIVER OF THE SERVICE OF SUMMONS

To: CAROLYN ANN MILLER
(Name of the plaintiff's attorney or unrepresented plaintiff)

 

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days fron O3-Ob- aod] , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date: 63-06-40) Cana {™ Cy : Oe dew

Signalye of the attorney or unrepresented party

PRINTELLA BUCKHEAD C Array AW Q PO Ver

Printed name of party waiving service of summons Printed name

 

WH Ave L Apalach: cola El 32320

Address

YY XK OC LO GMa Cran
S50 - Ai - 4 oxen

Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.

a \e0
I! Beery USDC ELD TE
MAR 10'D1 pois

te
Case 4:20-cv-00514-MW-MAF Document 15-3 Filed 03/10/21 Page 2

x

Ms

>

ASO)

ea i
* t
na .

 

  

“Oo
a
—
C
5
EF 5
eT 2
hoe
| w
Le. V
WN
y
oO
CAROLYN MILLER 1 LBS | OF |

(8S@) 276-2985

: SHP WT: 1 LBS
esa Wr eeRD oT DATE? @8 MAR 2021 |

! PANAMA CITY FL 32405-3934

| SHIP US:DISTRICT COURT ;
| TO: STE 322, :
111 N ADAMS ST

  
 

  
 
  

Res

LA 1 BESSHYO VO.

Fin Or
‘ pe 4 Ny

 

 
  

UPS GROUND

TRACKING #: 1Z AQ! W73 @3 9602 9615

IITA

—— ee
BILLING: P/P

OE CE
ann 4054S mS S Y

Z
g
(iP
a
Ww
DO
w

Re OT we

 

ISH 13.0@F 2zP 450 42.50 @i/2023

See ONCE ON REVERSE regarding UPS Terms and natke of Umi ton of fiabllity, Where joes bylaw, shipper aunhortzes UPS to act as forvranding agent for export control pd
Reguia ont Dherson trary to law ls prohibited. ™ KROg20 j
